Citation Nr: 1417335	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  04-29 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1977 to April 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In that decision, the RO denied the claim for service connection for hypertension. 

In February 2011, the Board denied service connection for hypertension.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2012 memorandum decision, the Court vacated the February 2011 Board decision and remanded it to the Board.  In March 2013, the Board remanded the claim for additional development.


FINDING OF FACT

Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a March 2003 letter, sent prior to the initial unfavorable RO decision denying the claim on appeal issued in May 2003, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a January 2007 letter, followed by supplemental statements of the case including in June 2013, informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Thus, any timing or defect in notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment records and VA and private treatment records, and his Social Security Administration records, have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also review the Veteran's Virtual VA and VBMS claims files, noting no additional records.

There has additionally been substantial compliance with the previous remand, as a VA examination has been obtained that answered the specific questions elicited on remand. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran contends that he developed high blood pressure in service and thus his current hypertension had its onset in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) .  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 
Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.307, credible lay evidence of continuous symptoms may establish service connection.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Note (1) (2013). 

Service treatment records reflect that on re-enlistment examinations dated in February 1980 and February 1987, the Veteran's blood pressure readings were 130/80 and 124/78, respectively.  A recruiting duty examination dated in February 1982 recorded a blood pressure reading of 110/80.  An August 1989 treatment note indicated an elevated blood pressure reading of 154/98.  At that time, the Veteran complained of a severe stomach cramp and recurring ear pain, as well as lower back pain.  The assessment was "probable reflux secondary to a viral infection?, elevated blood pressure secondary to that diagnosis, mild external otitis."  A November 1989 South Coast Medical Center Pre-Employment physical examination noted a blood pressure reading of 140/80.  Then, a reading of 145/67 was reported in January 1992.  At that time, the Veteran reported pain in the right foot, right knee, and left shoulder.  His foot had been numb since the previous day.  He had had knee pain for five to six months.  The assessment was decreased sensation in the right foot, questionable etiology, chondromalacia patella verses Osgood-Slaughters in the right knee, and left shoulder bursitis.   No diagnosis of hypertension was provided during service.  Significantly, the Veteran's separation examination in March 1993 noted a blood pressure reading of 120/82. 

Post-service treatment records reflect that in October 1993, the Veteran indicated that he had never had high blood pressure.  Clinical evaluation during that time revealed his blood pressure was 124/80. 

Private treatment records show that the Veteran's blood pressure was being monitored in the mid-1990s.  In September 1996, the Veteran saw his private doctor for weight loss.  He reported no prior medical history.  During the physical examination, his blood pressure was 150/90 in the left arm and 160/100 in the right arm.  He was to have a follow-up blood pressure check every week by his wife, who was a nurse.  If after 30 days his blood pressure was well-controlled, he was to start on diet medication if needed.  His wife was to call if his blood pressure was elevated.  In December 1996, his blood pressure was 150/100 in the left arm and 140/100 in the right arm. The physician noted that the Veteran's blood pressure had been very good.  He recommended that the Veteran's blood pressure be monitored and if it normalized, it would be left alone, but if it did not stabilize then he would recommend starting antihypertensive medication.  He was already taking weight loss medication that was prescribed with the pre-requisite that his blood pressure had been controlled.  In February 1997, the Veteran was seen for weight reduction and hypertension.  At that time his blood pressure was 150/90 in the left arm and 130/100 in the right arm.  Based on examination, he was to increase his medication for weight loss.  His blood pressure was also to be checked without medication and was to be monitored at home.  In June 1997, his blood pressure was 130/60, and later that month, was 140/94.  No diagnosis of hypertension was made.

On January 1998 clinical follow-up visit for sinusitis, the Veteran's blood pressure was 134/94.  In May 2001, the Veteran had an initial visit with a private physician.  At that time he reported that his blood pressure fluctuated on occasion.  On examination, his blood pressure was 128/80.  On a follow-up visit about two weeks later, the Veteran's blood pressure was 124/82 and no diagnosis of hypertension was rendered.  In October 2002, the Veteran reported that his blood pressure had been up for the last four years.  It was 150/82 on examination.  The diagnosis was probable high blood pressure.  He was given a sample of a blood pressure medication to take.  Later that month, the Veteran called and said that his blood pressure had been 130/90 for two weeks.  He was to start taking a second blood pressure medication.

In January 2003, a cardiology consultation notes a diagnosis of hypertension.  In February 2003, his blood pressure was 118/80.  It was noted that the Veteran had been diagnosed with hypertension one year prior.  In January 2004, the Veteran was admitted to a private medical center to undergo a heart catheterization.  The report showed his blood pressure was 138/69 and the impression was hypertension.  An undated note from the Veteran's treating physician, completed sometime in 2004, stated that he had first seen the Veteran in October 2002 and at that time, his complaints included blood pressure control problems.  

On January 2010 VA examination, the Veteran reported that he developed hypertension in around 2003.  He recalled having some elevations of blood pressure while in service.  The examiner found no blood pressure elevations in service except for a single entry in November 1987 when the Veteran had blood pressure of 140/80.  His blood pressure readings throughout service, including on separation examination, were noted.  The Veteran reported that when he began work for the postal service in the 1990s, his blood pressure was noted to be elevated.  On VA examination, he was diagnosed with benign, essential hypertension.  The examiner opined that it was less likely than not that the Veteran's current diagnosis of hypertension was related to blood pressure fluctuations in service.  Further, the examiner opined that it was less likely than not that the current hypertension began in-service or was manifested to a compensable degree within a year of the Veteran's discharge from service in April 1993.  The examiner explained that there was only one indication of significant blood pressure elevation in service, yet at the time he was approved for pre-employment.  On separation examination, there was no indication of elevation.  The first mention of a diagnosis of hypertension was not until 2003.  
On May 2013 VA examination, the examiner reviewed the service treatment records, including blood pressure readings taken in August 1989 and January 1992, as well as the post-service treatment records.  The examiner determined that it was less likely than not that the Veteran's hypertension was caused or aggravated by service, or had its onset in service, or had its onset within one year following service discharge.  In so determining, the examiner explained that there was no indication of hypertension in service.  The elevated blood pressure reading in August 1989 was clearly associated with his viral syndrome, as was stated by the physician at that time.  His blood pressure at that time was a co-morbid symptom.  Following that date, there was evidence of normal blood pressure readings, which did not suggest that he had ongoing hypertension.  Then, in January 1992, there was another isolated high blood pressure reading.  Again, his higher blood pressure was found with ongoing complaints of pain and it was not appropriate to diagnose hypertension when the blood pressure reading was likely related to pain.  Then, a subsequent blood pressure reading, on separation examination, was normal.  The examiner therefore concluded that the two elevated readings in service were related to temporary elevations of blood pressure related to pain, rather than evidence of an underlying hypertensive condition.  The post-service records did not show consistently elevated blood pressure readings until 1996, with treatment beginning in 2002.  The records all pointed to a diagnosis beginning in 2002.  Moreover, if the Veteran had developed hypertension in service, findings on a 2009 echocardiogram, which showed impaired diastolic dysfunction consistent with systemic hypertension, would have been more likely to have developed prior to 2009, especially since anti-hypertensive treatment did not begin until 2002.  For that same reason, it was not likely that the Veteran developed hypertension within one year following separation from service.  Also, there was no evidence of consistent elevated blood pressure readings within one year following separation.  Records dated in 1993 and 1995 showed "normotension," and an October 1993 record showed no history of hypertension.  

First, the Board finds that a chronic disease was not manifested in service.  To that extent, despite the August 1989 and January 1992 indications of elevated blood pressure levels, as concluded by the May 2013 VA examiner, those elevations were linked to pain and illness and there was no indication of consistent elevated blood pressure levels to demonstrate the presence of hypertension in service.  Nor was hypertension diagnosed in service.  Thus, the Board finds that the competent medical evidence weighs against a finding of a chronic disease in service.  

Next, the Board has considered whether service connection is warranted for hypertension on a presumptive basis.  However, the record fails to show that the Veteran manifested hypertension to a degree of 10 percent within the one year following his service discharge in 1993.  Rather, the probative medical evidence indicates that the Veteran started to show elevated blood pressure readings in around 1996 and he was first diagnosed with hypertension in 2002.  Records dated prior to 1996 showed normal readings without consistent elevations as concluded by the 2013 VA examiner.  As such, presumptive service connection is not warranted for hypertension.  See 38 C.F.R. §§ 3.307, 3.309. 

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  In so finding, the Board places the greatest probative weight on the May 2013 VA examiner's opinion that it was less likely than not that the Veteran's hypertension had its onset in service or was caused or aggravated by his service.  For one, the examiner thoroughly reviewed the service treatment records and determined that although there were isolated elevations in blood pressure in service, those readings were related to illness and pain.  When reviewing those readings against the other readings taken throughout service, the records did not indicate a pattern of underlying hypertension.  Moreover, there was no indication of hypertension until 1996, following service separation.  Prior to 1996, the Veteran denied having hypertension and there was no indication of sustained elevated blood pressure readings to indicate the presence of hypertension.  It was probative to the VA examiner that the Veteran did not begin medication for his hypertension until 2003, and the findings on 2009 echocardiogram did not suggest onset in service or in the year following service.  The Board finds that the examiner's conclusions comport with the record, which demonstrates that in 1996, the Veteran was being watched for high blood pressure but was not diagnosed with hypertension.  The findings also comport with the January 2010 VA opinion.  There are no medical opinions to the contrary.  Accordingly, in light of the evidence discussed, the Board finds that the Veteran's hypertension was not caused or aggravated by his service.

The Veteran has contended on his own behalf that his current hypertension is related to his military service, or that first symptoms of his hypertension began in service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's hypertension and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007)(although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Here, while the Veteran is competent to describe his in-service and post-service blood pressure readings and his date of diagnosis of hypertension, the Board accords his statements regarding the etiology of his hypertension little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the onset and pathology of his hypertension.  In contrast, the 2013 VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's blood pressure readings and symptoms in service as well as the current nature of his hypertension and the date of diagnosis of hypertension.  Therefore, the Board accords greater probative weight to the 2013 VA examiner's opinion when finding that service connection for hypertension is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


